DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is noted that the specification as originally filed does not describe any specific structural elements of the second separate matrix perfusion path and thus does not include support for a second separate matrix perfusion path “which does not include luminal flow through a void channel in the matrix”. The description and drawings disclose a “second perfusion path”  but make no mention or illustration of the structure of the second perfusion path and one cannot reasonably ascertain that applicant was in possession of the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 25-27, 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0087004).

Regarding claim 25 Chen et al. discloses a microfluidic system for generating compartmentalized microenvironments of tissues and organs in vitro and for independently perfusing the compartments comprising: a microfluidic device having at least a first luminal perfusion path and a second separate matrix perfusion path; (See Chen Abstract, [0040]-[0046], and Figs. 1A-1D wherein the microfluidic device, i.e. the device has channels which are 200 µm and thus the device is microfluidic, includes a first perfusion path including lumen 150b, reservoirs, and pump and a second perfusion path including interstitial flow paths between luminal channels which are utilized to generate a compartmentalized microenvironment of tissues)
the microfluidic device also having a chamber containing a perfusable matrix, where the matrix surrounds at least one void channel whose lumen is in fluidic connection exclusively with the first luminal perfusion path, where the at least one void channel can be populated with at least one cell type in such way that the cells are in direct contact with the matrix; and (See Chen Figs. 1A-1D wherein the device includes a chamber holding an extracellular matrix 160 which surrounds a void channel with a lumen 105b which is in communication with the first perfusion path and said void is populated with cells such that said cells are in direct contact with the matrix.)
where the matrix is in fluidic connection exclusively with the second separate matrix perfusion path which does not include luminal flow through a void channel in the matrix. (See Chen [0049] wherein the matrix comprises interstitial flow and diffusion paths, i.e. matrix perfusion paths, which do not include luminal flow through a void channel and are in fluid connection exclusively with the matrix.)

Regarding claim 26 Chen discloses all the claim limitations as set forth above as well as the device wherein the at least one void is perfused with materials selected from the group consisting of nutrient solutions, test substances, blood, blood components, blood surrogates, and cells in solution. (See Chen [0049] wherein the void is perfused with cell culture medium, i.e. a nutrient solution.)

Regarding claim 27 Chen discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device is fabricated from a polymer selected from the group consisting of a polymeric organosilicon compound,7 silicone, polydimethylsiloxane (PDMS), cyclic olefin copolymer, polystyrene, and polycarbonate. (See Chen [0043] wherein the device is fabricated from PDMS)

Regarding claim 29 Chen discloses all the claim limitations as set forth above as well as the device wherein the matrix is selected from the groupconsisting of hydrogels, gelled synthetic or naturally occurring hydrogels, Collagen I, fibrin,combinations of Collagen I, IV, hyaluronan, chitin, chitosan, alginate, agarose, gelatin, syntheticmatrices, biologically inspired synthetic (hybrid) matrices, non-biological gels, chitosan,alginate, agarose, and combinations thereof. (See Chen [0043] wherein the extracellular matrix may be formed from materials including collagen and/or fibrin.)

Regarding claim 30 Chen discloses all the claim limitations as set forth above as well as the device wherein the cells populating the at least one void are derived from the group comprised of intestine, liver, kidney, and bloodbrain barrier tissues. (See Chen [0069]-[0070] and claim 20 wherein such cells are utilized to populate the at least one void)

Regarding claim 31 Chen discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device comprises two or more separate voids. (See Chen [0016], [0050], and [0069]-[0070] wherein the device can comprise two or more separate voids.)

Regarding claim 32 Chen discloses all the claim limitations as set forth above as well as the device wherein one of the voids is populated with endothelial cells that form sprouting microvessels. (See Chen [0016], [0050], and [0069]-[0070] wherein the void is populated with endothelial cells that form sprouting microvessels.)


Regarding claim 33 Chen discloses all the claim limitations as set forth above as well as the device wherein perfusion of the microvessel with a nutrient solution can support growth of cells populating the at least second void. (See Chen [0051], [0066], [0069]-[0070], claim 20 and claim 24 wherein microvessles may be provided with nutrient solutions to support cell growth.)
In regards to limitations directed to how the microvessel is used it is noted that such limitations do not define structural elements which differentiate the claimed invention from the prior art because the prior art is fully capable of being utilized to perfuse the microvessel with nutrient solution that can support cell growth therefore if desired such as by providing such parasites and vaccine candidates to the microenvironment.

Regarding claim 1 Chen discloses all the claim limitations as set forth above as well as the device further comprising a plurality of the microfluidic devices having at least a the first perfusion path and the second separate perfusion path;
the-plurality of microfluidic devices 
wherein the plurality of microfluidic devices are integrated onto a platform; and
wherein each of the plurality of microfluidic devices mimics at least a partial organ module. (See Chen Fig. 3 and [0052] wherein a plurality of the microfluidic devices are integrated into a platform and each mimics a partial organ module.)

Regarding claim 2 Chen discloses all the claim limitations as set forth above as well as the device wherein the organ modules are selected from the group consisting of intestine, liver, kidney, and blood-brain barrier modules. (See Chen [0069]-[0070] and claim 20 wherein such cells are utilized to populate the at least one voids of the organ modules and thus the organ modules are selected among these types)

Regarding claim 6 Chen discloses all the claim limitations as set forth above as well as the device wherein further comprising:
an inlet coupled to at least one path for oxygen diffusion;
a port coupled to at least one path for injection of nutrients to be absorbed by an intestinemodule cell tube and passed to a vascular module cell tube;
a port coupled to at least one path for extraction of fluid for analysis;
a port coupled to at least one path for injection of compounds to be buffered/absorbed by the liver module;
a port coupled to at least one path for extraction of the fluid filtered by the liver module;
at least one port coupled to at least one path for extraction of bile from the liver module;
a port coupled to at least one path for injection of a compound for testing in a blood-brainbarrier testingmodule;
a port coupled to at least one path for injection of nitrogenous substances into the-akidney module; and
a port coupled to a void for injection of cells. (See Chen Fig. 3 wherein there are twelve organ modules each containing four ports, i.e. individual inlets and outlets of the modules and thus there are 48 ports, i.e. more than the 9 required by the claim)
In regards to what the port is for injection/removing it is noted that such ports are fully capable of being utilized with any such claimed material and the materials themselves are considered intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0087004) as applied to claims above, and further in view of Gonda et al. (US 2008/0261288).

Regarding claims 3-5 Chen discloses all the claim limitations as set forth above but does not suggest the plurality of microfluidic devices connected together such that they share a common fluidic path with each representing a different organ type.

Gonda discloses a microfluidic system for mimicking organs wherein a plurality of microfluidic devices are connected to form a complex system with each microfluidic device representing a different organ type where organ modules share a common fluidic path, which represents vascular flow. (See Gonda Abstract, Fig. 4C and [0049]-[0051] wherein a plurality of microfluidic devices each representing a different organ type are connected to share a common fluidic path representing a vascular flow.)

It would have been obvious to one of ordinary skill in the art at the time of filing to connect a plurality of microfluidic devices of Chen each representing a different organ and connected to common fluidic pathway as described by Gonda because such a connection allows testing of interactions between organs and a better understanding of interacitons with compounds to be tested as would be desirable in the device of Gonda.
	Furthermore in regards to the devices being a central, two-compartment liver module is connected to a kidney module, an intestine module, and at least one BBBmodule Chen discloses all such organ types may be provided and such a modification would have required a mere duplication and/or rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of filing because , since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally it is noted that all the organ modules have multiple voids, i.e. they are two compartment modules.

Regarding claim 7 Chen discloses all the claim limitations as set forth above but does not specifically disclose a plurality of shutoff valves located to control fluid flow through selected organ modules.

	Gonda discloses a microfluidic system for mimicking organs wherein a plurality of microfluidic devices are connected to form a complex system wherein a plurality of pneumatic, i.e. shutoff, valves are provided to control fluid flow though selected organ modules. (See Gonda Fig. 8 and 

Claims 8-16, 18, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0087004) as applied to claims above, and further in view of Ghosh et al. (“Targeting Plasmodium ligands on mosquito salivary glands and midgut with a phage display peptide library” 2001)

Regarding claims 8-12 and 16 Chen discloses all the claim limitations as set forth above as well as the device may be populated/seeded with cells of any type including animal cells but does not specifically disclose cells from mosquitos.

Ghosh discloses a method for studying tissues by utilizing cells from mosquito salivary glands and mosquito midgut cells. (See Ghosh Abstract )

It would have been obvious to one of ordinary skill in the art at the time of filling to populate and seed the void of Chen with mosquito midgut and mosquito salivary gland cells such as those described by Ghosh because such cells represent know tissues to be studied as required by the device of Chen and one would have a reasonable expectation of success in utilizing such cells in the device of Chen.
In regards to limitations directed to how the device is used, i.e. testing vaccine candidate, it is noted that such limitations do not define structural elements which differentiate the claimed invention from the prior art because the prior art is fully capable of being utilized to perfuse the microvessel with nutrient solution that can support cell growth therefore if desired such as by providing such parasites and vaccine candidates to the microenvironment.

Regarding claim 13 modified Chen discloses all the claim limitations as set forth above as well the device which is fully capable configured for testing of potential malaria vaccine candidates, transmission blocking vaccine candidates or other antimalarial compounds. 
In regards to limitations directed to how the device is used, i.e. testing vaccine candidate, it is noted that such limitations do not define structural elements which differentiate the claimed invention from the prior art because the prior art is fully capable of being utilized to perfuse the microvessel with nutrient solution that can support cell growth therefore if desired such as by providing such parasites and vaccine candidates to the microenvironment.


Regarding claim 14 modified Chen discloses all the claim limitations as set forth above as well the device wherein the at least one cells type populating the at least one void are-comprise liver cells(See Chen [0051], [0066], [0069]-[0070], claim 20 and claim 24 wherein cells populating the void may be liver cells and the device may be utilized to test toxins and/or drugs.) and is fully capable of and configured culture pre-erythrocytic stages of the one or more malaria parasites of any type.
In regards to limitations directed to how the device is used, i.e. testing malaria parasites, it is noted that such limitations do not define structural elements which differentiate the claimed invention from the prior art because the prior art is fully capable of being utilized to perfuse the microvessel with nutrient solution that can support cell growth therefore if desired such as by providing such parasites and vaccine candidates to the microenvironment.


Regarding claim 15 modified Chen discloses all the claim limitations as set forth above as well the device which is fully capable configured for testing of potential malaria vaccine candidates, transmission blocking vaccine candidates or other antimalarial compounds. 
In regards to limitations directed to how the device is used, i.e. testing vaccine candidate, it is noted that such limitations do not define structural elements which differentiate the claimed invention from the prior art because the prior art is fully capable of being utilized to perfuse the microvessel with nutrient solution that can support cell growth therefore if desired such as by providing such parasites and vaccine candidates to the microenvironment.

Regarding claim 18 Chen discloses all the claim limitations as set forth above as well as the device wherein the at least one void is perfused with, and thus coated with amino acids or proteins that enhance cell adhesion. (See Chen [0039] wherein the voids are formed in extracellular matrix which may be formed from materials including collagen, i.e. a protein which enhances cell adhesion.)
Furthermore in regards to materials which are perfused in the device it is noted that such limitations are directed in materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art.

Regarding claim 21 Chen discloses all the claim limitations as set forth above as well as the device wherein the at least one void is perfused with one or more materials selected from the group consisting of nutrient solutions, test substances, blood, blood components, and blood surrogates. (See Chen [0049] wherein the void is perfused with cell culture medium, i.e. a nutrient solution.)

Regarding claim 22 Chen discloses all the claim limitations as set forth above as well as the device wherein the microfluidic device is fabricated from a polymer selected from the group consisting of a polymericorganosilicon compound, silicone, polydimethylsiloxane (PDMS), cyclic olefin copolymer ,polystyrene, and polycarbonate. (See Chen [0043] wherein the device is fabricated from PDMS)

Regarding claim 24 Chen discloses all the claim limitations as set forth above as well as the device wherein the matrix is selected from the group consisting of hydrogels, gelled synthetic or naturally occurring hydrogels, Collagen I, fibrin, combinations of Collagen I, IV, hyaluronan, chitin, chitosan, alginate, agarose, gelatin, synthetic matrices, biologically inspired synthetic (hybrid) matrices, nonbiological gels, chitosan, alginate, agarose, and combinations thereof. (See Chen [0043] wherein the extracellular matrix may be formed from materials including collagen and/or fibrin.)

Claims 8, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0087004) as applied to claims above, and further in view of  Muller et al. (“A Hemocyte-like Cell Line Established from the Malaria Vector Anopheles gambiae Expresses Six Prophenoloxidase Genes”, 1998).

Regarding claims 8, 17, and 19-20 Chen discloses all the claim limitations as set forth above as well as the device may be populated/seeded with cells of any type including animal cells but does not specifically disclose cells from mosquitos.

Muller et al. discloses a cell line used for studying disease wherein the cells of the cell line comprise 4A-3B cells.

It would have been obvious to one of ordinary skill in the art at the time of filling to populate and seed the void of Chen with 4A-3B cells such as those described by Muller et al. because such cells represent know cells to be studied as required by the device of Chen and one would have a reasonable expectation of success in utilizing such cells in the device of Chen.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0087004) in view of Ghosh et al. (“Targeting Plasmodium ligands on mosquito salivary glands and midgut with a phage display peptide library” 2001) as applied to claims above, and further in view of Baba et al. (US 2012/0107913).

Regarding claim 23 Chen et al. discloses all the claim limitations as set forth above as well as the device wherein the chamber and paths are embedded in a substrate placed on a glass plate, i.e. cover glass, (See Chen Fig. 1B wherein the chamber and paths are embedded n a PDMS substrate placed on a glass plate, i.e. cover glass) but does not specifically disclose the substrate sandwiched between a glass plate and a polycarbonate plate or a rigid clear thermoplastic plate.

Baba et al. discloses a cell culture device wherein a cell culture is provided with a polycarbonate cover in order to prevent contamination, evaporation, and allow observation. (See Baba et al. Abstract and [0091] wherein a polycarbonate cover is provided to prevent contamination and evaporation)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a polycarbonate cover sheet as described by Baba et al. in the device of Chen et al. because such a cover is known in the art to be utilized in cell culture devices and provides protection from contamination and evaporation while allowing observation of the device as would be desirable in the device of Chen et al.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0087004) as applied to claims above, and further in view of Baba et al. (US 2012/0107913).

Regarding claim 28 Chen et al. discloses all the claim limitations as set forth above as well as the device wherein the chamber and paths are embedded in a substrate placed on a glass plate, i.e. cover glass, (See Chen Fig. 1B wherein the chamber and paths are embedded n a PDMS substrate placed on a glass plate, i.e. cover glass) but does not specifically disclose the substrate sandwiched between a glass plate and a polycarbonate plate or a rigid clear thermoplastic plate.

Baba et al. discloses a cell culture device wherein a cell culture is provided with a polycarbonate cover in order to prevent contamination, evaporation, and allow observation. (See Baba et al. Abstract and [0091] wherein a polycarbonate cover is provided to prevent contamination and evaporation)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a polycarbonate cover sheet as described by Baba et al. in the device of Chen et al. because such a cover is known in the art to be utilized in cell culture devices and provides protection from contamination and evaporation while allowing observation of the device as would be desirable in the device of Chen et al.
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.

By fundamental contrast, Applicant's device and methods comprise a "matrix [that] is in fluidic connection exclusively with the second separate matrix perfusion path, which does not include lumenal flow through a void channel in the matrix," as presently claimed. For Example, Applicant's FIGS. 1C and iF (reproduced below) show embodiments of Applicant's devices having one and two void channels (luminal flow channels L1-L2 and L3-L4), respectively, and where in both examples the common surrounding "Matrix" is in distinct fluidic connection with a separate matrix perfusion path between "M1"--"M2" (see attendant discussion at paragraphs [0052] and [0053] of Applicant's application ("M1 and M2 represent the fluid connections to the extracellular biological matrix") (see also Applicant's FIGS. 11-13; where exemplary FIG. 12 (multi-organ chip) is reproduced below):
By fundamental contrast, Applicant's device and methods comprise a "matrix [that] is in fluidic connection exclusively with the second separate matrix perfusion path, which does not include lumenal flow through a void channel in the matrix," as presently claimed. For Example, Applicant's FIGS. 1C and iF (reproduced below) show embodiments of Applicant's devices having one and two void channels (luminal flow channels L1-L2 and L3-L4), respectively, and where in both examples the common surrounding "Matrix" is in distinct fluidic connection with a separate matrix perfusion path between "M1"--"M2" (see attendant discussion at paragraphs [0052] and [0053] of Applicant's application ("M1 and M2 represent the fluid connections to the extracellular biological matrix") (see also Applicant's FIGS. 11-13; where exemplary FIG. 12 (multi-organ chip) is reproduced below):”

It is noted that applicant repeatedly relies on elements “M1” and “M2” which are fluidic connections to the matrix but these are not a part of the second perfusion path as applicant makes clear the perfusion path lies between M1 and M2.  The matrix of the cited prior art Chen is a matrix formed from materials which provides for interstitial fluid flow and diffusion within the matrix (See Chen [0049]) and this interstitial flow comprises a second perfusion path which does not include luminal flow through a void channel and is exclusive to the matrix.
It is noted that the matrix of Chen is formed from the same materials as the matrix claimed by applicant and as such includes the same perfusion pathways formed therein as does applicant’s matrix.  
It is noted that applicant does not claim the fluidic connections M1 or M2 to the second perfusion path but merely the path itself which appears to be formed by the nature of the material of the matrix.
Furthermore applicant’s specification is devoid of any teaching or description of the exact structure of the second perfusion path and thus claiming that the second perfusion path does not include luminal flow through a void channel in the matrix is new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799